Exhibit 10.34

Execution Copy

THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT OF JULIE JACOBS

This THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT OF JULIE JACOBS (the “Third
Amendment”), by and between AOL Inc., a Delaware corporation (“Company”), and
Julie Jacobs (“Executive”) is made and entered into as of December 18, 2012 (the
“Effective Date”).

WHEREAS, Executive and Company entered into an employment agreement dated as of
June 11, 2010, as first amended as of March 30, 2011, and as further amended as
of December 13, 2011 (the “Employment Agreement”); and

WHEREAS, Executive and Company have agreed to change certain terms intended to
bring the Employment Agreement into documentary compliance with Section 409A of
the Internal Revenue Code, as amended, and desire to amend the Employment
Agreement to reflect these changes.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive and Company agree as follows:

1. Paragraph 5A(i) of the Employment Agreement is hereby replaced in its
entirety with the following:

(i) The Company will pay Executive an amount equal to eighteen (18) months of
Executive’s then current Base Salary, less applicable withholdings. This amount
will be paid in a lump sum on the sixtieth (60th) day following your termination
of employment. This payment will not be eligible for deferrals to Company’s
401(k) plan.

2. Paragraph 5A(ii) of the Employment Agreement is hereby replaced in its
entirety with the following:

(iii) Subject to the terms of paragraph 4.B. herein, if you are terminated
between January 1 and March 15, a Bonus payment for the calendar year ending
prior to termination (“Prior Year”) payable at the same rate that continuing
Executives receive their Bonus payment, less applicable tax withholdings, but in
no event to exceed 100% of your target payout; provided that (i) Company pays a
Bonus to eligible Executives under Company’s ABP for the Prior Year, (ii) such
Bonus has not already been paid to you at the time of termination of your
employment, and (iii) you were otherwise eligible for such Bonus payment if you
had remained employed through the date of payout. This amount will be paid to
you in a lump sum on the earlier of the date on which other eligible employees
are paid bonuses under the ABP for the Prior Year provided your separation

 

1



--------------------------------------------------------------------------------

Execution Copy

 

agreement has become effective by its terms, or on the sixtieth (60th) day
following your termination of employment. This payment will not be eligible for
deferrals to Company’s 401(k) plan.

3. Paragraph 5A(iii) of the Employment Agreement is hereby replaced in its
entirety with the following:

(iii) In addition, subject to the terms of paragraph 4.B. herein, Executive will
receive a one-time, lump-sum severance payment in an amount equal to the amount
of the target Bonus payment Executive would have received under the ABP for the
current performance period, prorated through the effective date of Executive’s
termination of employment, less tax withholdings. This payment will be paid on
the sixtieth (60th) day following your termination of employment. This payment
will not be eligible for deferrals to Company’s 401(k) plan.

4. Counterparts. This Third Amendment may be signed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

5. Entire Agreement. The Employment Agreement (as amended by this Third
Amendment) contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements, written or oral,
between the parties with respect thereto.

6. Employment Agreement Terms. Except as provided in this Third Amendment, all
terms and conditions of the Employment Agreement shall remain in effect and
shall not be altered by this Third Amendment.

(Signature page to Third Amendment follows)

 

2



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.

 

AOL INC. By:  

/s/ John B. Reid-Dodick

Name:  

John B. Reid-Dodick

Title:  

Chief People Officer

EXECUTIVE

/s/ Julie Jacobs

Julie Jacobs Executive Vice President and General Counsel

 

3